DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “so” in line 22.  It should be removed to clarify the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two locking ball retainer sockets" in line 12.  A previous claim language recites “at least two locking ball retainer sockets” which is not the same as the aforementioned limitation. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “having an inner body member” in line 5.  It is not clear whether it refers to “an inner body member” recited in line 4.  For examination purpose, it is not considered.  

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Lietch (U.S. Patent No. 6,360,634) teaches installation and removal of retaining knob (Fig.1, 90) from or into a CNC toolholder (Fig. 1, 10), however, it fails to teach other inventive features such as an outer body member, a top member of an inner body member and locking balls.  Lazarevic (U.S. Patent No. 4,915,553) teaches an inner body member (Fig. 1, 26), an outer body member (Fig. 1, 11), locking balls (Fig. 1, 29), however, it fails to teach a top member with a larger diameter than the inner body member external surface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Meng (U.S. Patent Publication No. 2013/0087981).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/12/2022